Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 4, 2017

                                    No. 04-16-00298-CV

               EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                Appellant

                                              v.

                             GRACE RIVER RANCH, L.L.C.,
                                      Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to June 12, 2017.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court